          Case 1:19-cr-10312-LTS Document 25 Filed 08/22/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                      Criminal No   ./Qo^               ^
                                                      Violations:
                V.


                                                      Count One: Stalking
 MATTHEW HAVILAND,                                    (18U.S.C. § 226IA(2))

                        Defendant                     Counts Two and Three: Use of Interstate and
                                                      Foreign Commerce to Transmit a Threat to
                                                      Injure Another Person
                                                      (18U.S.C. § 875(c))

                                                      Forfeiture Allegation:
                                                      (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
                                                      § 2461(c))

                                         INFORMATION


                                          COUNT ONE
                                             Stalking
                                      (18 U.S.C. § 2261 A(2))

The United States Attorney charges:

       On or about March 10,2019, in the District of Massachusetts and elsewhere, the defendant,

                                    MATTHEW HAVILAND,

did, with intent to kill, injure, harass, and intimidate another person, use interactive computer

services, electronic communications services, and electronic communication systems of interstate

commerce, and other facilities of interstate and foreign commerce, specifically e-mail messages,

to engage in a course of conduct that (1) placed Victim 1, a person, in reasonable fear of death or

serious bodily injury to Victim 1, and (2) caused, attempted to cause, and would be reasonably

expected to cause substantial emotional distress to Victim 1.

       All in violation of Title 18, United States Code, Section 2261A(2).
         Case 1:19-cr-10312-LTS Document 25 Filed 08/22/19 Page 2 of 5



                                         COUNT TWO
     Use of Interstate and Foreign Commerce to Transmit a Threat to Injure Another Person
                                     (18U.S.C. § 875(c))

The United States Attorney further charges:

       On or about March 10,2019, in the District ofMassachusetts and elsewhere, the defendant,

                                   MATTHEW HAVILAND,

did knowingly transmit in interstate and foreign commerce a communication containing a threat

to injure the person of another, to wit: e-mail messages, which originated outside the

Commonwealth of Massachusetts and were received and accessed by Victim I within the

Commonwealth of Massachusetts, and did so intending that his messages communicate a threat

and knowing that they would be interpreted as a threat.

       All in violation of Title 18, United States Code, Section 875(c).
          Case 1:19-cr-10312-LTS Document 25 Filed 08/22/19 Page 3 of 5




                                        COUNT THREE
     Use of Interstate and Foreign Commerce to Transmit a Threat to Injnre Another Person
                                     (18U.S.C. § 875(c))

The United States Attomey further charges:

       On or about and between March 15 and 16, 2019, in the District of Massachusetts and

elsewhere, the defendant,

                                   MATTHEW HAVILAND,

did knowingly transmit in interstate and foreign commerce a communication containing a threat

to injure the person of another, to wit: e-mail messages, which originated outside the

Commonwealth of Massachusetts and were received and accessed by Victim 2 within the

Commonwealth of Massachusetts, and did so intending that his messages communicate a threat

and knowing that they would be interpreted as a threat.

       All in violation of Title 18, United States Code, Section 875(c).
          Case 1:19-cr-10312-LTS Document 25 Filed 08/22/19 Page 4 of 5




                                  FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        1.     Upon conviction of one or more of the offenses in violation of Title 18, United

 States Code, Section 875(c), set forth in Counts Two and Three of this Information, the

defendant,

                                    MATTHEW HAVILAND,

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), as a result of any act or omission of the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
         Case 1:19-cr-10312-LTS Document 25 Filed 08/22/19 Page 5 of 5




                                          ANDREW E. LELLING
                                          United States Attorney




                                    By:
                                          Brian A. Per^-Da^le
                                          Assistant United States Attorney


Date:   August 20, 2019
